DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
While the continuity chain for this application is extensive and unclear, Examiner notes that support for the instant claims has been found in U.S. Application No. 13/612,541.  As such, the Examiner will be taking the priority date for the instant application for the purposes of examination as 9/12/2012.  It should be noted that Applicant has stated that this is the earliest priority date being claimed in the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 recites the limitation "a vertebral body" in line 21.  The antecedent basis for this limitation is confusing, since it was recited previously.
Claim 12 recites the limitation "a vertebral body" in line 15.  The antecedent basis for this limitation is confusing, since it was recited previously.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino, U.S. 2004/0064137 (hereinafter Pellegrino) in view of Arramon, U.S. 2004/0162559 (hereinafter Arramon) and Leung, U.S. 2005/0177209 (hereinafter Leung).
Regarding claims 2-6, Pellegrino discloses (note figs. 13 and 23; paragraphs 155 and 222) a treatment system comprising: an RF generator (401); a pair of outer cannulas (101 and 151); a pair of inner stylets (201 and 251); and a pair of RF probes (301 and 351) having ring .
         
Claims 7-9, 11-15, 19, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino in view of Leung.
Regarding claims 7, 8, 11-15, and 21, Pellegrino discloses (note figs. 13 and 23; paragraphs 155 and 222) a treatment system comprising: an RF generator (401); a pair of outer cannulas (101 and 151); a pair of inner stylets (201 and 251); and a pair of RF probes (301 and 351) having ring electrodes thereon (see fig. 23) that are capable of being configured in the claimed manner; and wherein the RF electrodes are capable of being cooled (note paragraph 203).  While Pellegrino discloses the use of cooled electrodes, Pellegrino fails to explicitly disclose RF probes with a lumen for facilitating the circulation of coolant.  Leung teaches a similar system having cooled electrodes, wherein the probe comprises a lumen for facilitating the circulation of coolant (note paragraph 82).  It is well known in the art that these different electrode-cooling configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the system of Pellegrino to comprise RF probes with a lumen for facilitating the circulation of coolant.  This is because this modification would have merely 
Regarding claims 9 and 19, Pellegrino discloses (see above) a treatment system wherein at least one of the RF probes comprise a temperature sensor (note paragraphs 212 and 219).

Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino in view of Leung as applied to claims 7-9, 11-15, 19, and 21 above, and further in view of Arramon.
Regarding claims 10 and 20, Pellegrino discloses (see above) a treatment system for piercing bone comprising a pair of outer cannulas and a pair of inner stylets.  However, Pellegrino fails to explicitly disclose a treatment system comprising a pair of channeling tools, for use within the cannulas once the stylets have been removed.  Arramon teaches (note fig. 1; paragraphs 21-22) a similar system for piercing bone that comprises a cannula (2), stylet (4), and channeling tool (8) which are used in this manner.  It is well known in the art that these different configurations for piercing bone are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the system of Pellegrino to comprise a pair of .  

Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pellegrino in view of Leung as applied to claims 7-9, 11-15, 19, and 21 above, and further in view of Sluijter, U.S. 5,571,147 (hereinafter Sluijter).
Regarding claims 16-18, Pellegrino discloses (see above) a treatment system comprising: an RF generator and a pair of RF probes.  However, Pellegrino fails to explicitly disclose a treatment system that utilizes a different form of energy, such as microwave, laser, or ultrasonic.  Sluijter teaches (note paragraph 4) a similar system for performing a similar procedure that can use any of a variety of different energy modalities (including those that have been listed).  It is well known in the art that these different configurations for treating tissue are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the system of Pellegrino to utilize any of a variety of different energy modalities (including those that have been claimed).  This is because this modification would have merely comprised a simple substitution of interchangeable energy-treating configurations in order to produce a predictable result (see MPEP 2143).



Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments against the combination of references, Examiner respectfully disagrees.  While Applicant’s arguments are acknowledged, Examiner maintains that the rejections are proper and that the claims are still met in view of the combined references.  More specifically, Examiner maintains that Pellegrino already discloses a cooled electrode, and only fails to explicitly disclose whether the electrode is cooled via a coolant flowing through a lumen.  Examiner asserts that this electrode-cooling configuration is merely a well-known design for producing the same result (despite its use of a pump and tubes), and that this modification would have merely comprised a simple substitution of interchangeable electrode-cooling configurations in order to produce a predictable (i.e., the same) result (as seen above).  Examiner further asserts that this modification would have merely comprised combining prior art elements according to known methods to yield predictable results (see MPEP 2143).  Therefore, Examiner maintains that the claims are still met in view of the cited references (as can be seen above).     

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794